Citation Nr: 1716719	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-36 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for bicipital tendinitis/pronator teres syndrome of the right elbow. 

2.  Entitlement to a disability evaluation in excess of 10 percent for right wrist tendinitis.  

3.  Entitlement to service connection for right shoulder disability.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for pneumonia.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to June 2005.     

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013 and October 2015 rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The May 2013 rating decision denied entitlement to service connection for asthma, a sinus disorder, pneumonia, and sleep apnea.  The Board notes that the claims for service connection for sinusitis, asthma, and pneumonia were previously denied in a June 2005 decision.  However, it does not appear that the Veteran was notified of this decision.  Thus, the June 2005 decision is not final since the Veteran was not properly notified of this decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

The October 2015 rating decision denied entitlement to disability ratings in excess of 10 percent for the right wrist and right elbow disabilities.  

The issue of service connection for a right shoulder disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  For the entire period on appeal, the service-connected bicipital tendinitis/pronator teres syndrome of the right elbow is manifested by full range of motion with painful motion on supination and pronation and tenderness on the radial head without objective evidence of elbow ankylosis, flail joint or joint fracture, impairment or nonunion of the ulna or radius, or evidence of additional limitation of motion or loss of function of the elbow or forearm due to pain, fatigue, weakness, lack of endurance, or incoordination.  

3.  For the entire period on appeal, the service-connected right wrist tendinitis is manifested by increased symptoms with lifting and repetitive movements in the wrist with normal range of motion and muscle strength and without objective evidence of ankylosis or evidence of additional limitation of motion or loss of function of the wrist due to pain, fatigue, weakness, lack of endurance, or incoordination.

4.  The Veteran does not have asthma.  

5.  The Veteran does not have a pneumonia disability.   

6.  The Veteran sought treatment for sinusitis in active service and was treated with antibiotics in August 1991, July 1994, September 1994, and August 2003; and the service separation examination in March 2005 indicates that the veteran had episodes rhinosinusitis in the winter months since 1992, he had one episode a year and was treated with antibiotics, and but there were not enough symptoms on exam to warrant a diagnosis of chronic sinusitis.  




7.  Sinusitis manifested during service and have been recurrent since service separation, and the Veteran currently has recurrent episodes of sinusitis.  

8.  The sleep apnea was not manifested during the Veteran's active duty service or for many years thereafter and is not otherwise related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bicipital tendinitis/pronator teres syndrome of the right elbow have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5206 (2016).

2.  The criteria for a disability rating in excess of 10 percent for right wrist tendinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5215 (2016).

3.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for pneumonia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to notify for the claims.  The Board finds that the Veteran has been provided adequate notice.  The record shows that the Veteran received notice letters pertaining to all issues on appeal, advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  See the notice letters dated in August 2011, January 2012, March 2012, and September 2015.    

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available service treatment records are associated with the claims file.  Post-service Tricare records are associated with the claims file.  Private medical records identified by the Veteran are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims.  In September 2011, January 2012, and October 2015, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.

The Veteran underwent a VA examination in September 2015 to obtain medical evidence as to the nature and severity of the service-connected right elbow and wrist disabilities.  The Board finds that the VA examination is adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination report is fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent a VA respiratory examination in February 2013 to obtain medical evidence as to the nature and likely etiology of the claimed asthma, pneumonia, sinusitis, and sleep apnea.  The Board finds that the VA examination and medical opinions are adequate for adjudication purposes.  The examination was performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner provided medical opinions as to the nature and etiology of the claimed disabilities, specified the current diagnoses, and provided medical opinions as to whether the current disabilities were related to active service or a service-connected disability.  The Board finds that for these reasons the Veteran has been afforded adequate examinations.  Barr; supra; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required in this appeal.

2.  Increased Ratings for Right Elbow and Wrist Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected parts, as for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2016).  The diagnostic code applicable to degenerative arthritis provides that when X-ray evidence of degenerative arthritis is presented but the loss of range of motion is noncompensable, a 10 percent disability rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Limitation of flexion of the forearm is rated under Diagnostic Code 5206.  A noncompensable rating is assigned for flexion of the major forearm limited to 110 degrees.  A 10 percent rating is assigned for flexion of the major forearm limited to 100 degrees.  A 20 percent rating is assigned for flexion of the major forearm limited to 90 degrees.  A 30 percent rating is assigned for flexion of the major forearm limited to 70 degrees.  A 40 percent rating is assigned for flexion of the major forearm limited to 55 degrees.  A 50 percent rating is assigned for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Limitation of extension of the forearm is rated under Diagnostic Code 5207. A 10 percent rating is assigned for extension of the major forearm limited to 60 degrees or less.  A 20 percent rating is assigned for extension of the major forearm limited to 75 degrees.  A 30 percent rating is assigned for extension of the major forearm limited to 90 degrees.  A 40 percent rating is assigned for extension of the major forearm limited to 100 degrees.  A 50 percent rating is assigned for extension of the major forearm limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Additionally, Diagnostic Code 5208 provides a 20 percent rating for flexion of the major forearm limited to 100 degrees with extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation.  A 30 percent evaluation requires that motion be lost beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

Normal ranges of elbow motion are zero degrees extension and 145 degrees flexion; and forearm pronation and supination are 80 and 85 degrees, respectively.  38 C.F.R. § 4.71 (2016), Plate I.

Under rating criteria pertaining to limitation of motion of the wrist, Diagnostic Code 5206 provides that a maximum 10 percent rating is assigned for limitation of dorsiflexion of the major or minor wrist to less than 15 degrees, or limitation of palmar flexion in line with forearm. 38 C.F.R. § 4.71a (2016). 

Normal range of motion for the wrist is plantar flexion to 80 degrees, dorsiflexion to 70 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2016).

Increased Rating for the Right Elbow Disability

In July 2015, the Veteran filed a claim seeking a rating in excess of 10 percent for his service connected bicipital tendinitis/pronator teres syndrome of the right elbow (dominant).  A 10 percent rating is currently assigned to the bicipital tendinitis/pronator teres syndrome of the right elbow under Diagnostic Codes 5024 and 5206.  The 10 percent rating was assigned based upon the findings of painful or limited, noncompensable motion of the right elbow or arm.  See 38 C.F.R. §§ 4.59, 4.71a.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology); Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011). 

The record reflects that the Veteran is right-handed.  As such, the service-connected right elbow disability affects his major or dominant extremity.  See 38 C.F.R. § 4.69.

The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected right elbow disability.  

The Veteran underwent a VA examination in September 2015.  The Veteran reported that he had minimal symptoms with the right elbow and most of his pain related to the right shoulder and the recent surgery in March 2015.  It was noted that the Veteran did not report any functional loss or impairment in the right elbow.  Range of motion of the right elbow was normal.  The examiner stated that pain was noted on examination but it did not result in or cause functional loss.  Forearm supination and pronation range of motion exhibited pain.  There was tenderness or pain on palpation in the right radial head.  There was no additional loss of motion with repetitive use testing.  Muscle strength in the right elbow on flexion and extension was 5/5.  There was no reduction in muscle strength and no muscle atrophy.  There was no ankylosis.   

The Board has additionally reviewed the Veteran's treatment records and statements.

The weight of the evidence shows that his right elbow disability is manifested by painful motion on forearm supination and pronation and tenderness or pain on palpation in the right radial head.  As noted above, the Veteran had full range of motion of the right forearm and no functional loss or impairment.  These findings do not warrant assignment of a disability rating in excess of 10 percent for the right elbow under Diagnostic Codes 5206 (limitation of forearm flexion), 5207 (limitation of forearm extension), or 5213 (impairment of supination or pronation).   

There is no basis for the assignment of a disability rating in excess of 10 percent on the basis of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The VA examination report indicates that the range of motion of the right elbow or forearm was normal and there was no functional impairment or loss.  Muscle strength was normal and there was no atrophy. The Board finds the functional loss manifested by pain on movement is contemplated in the 10 percent rating.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The findings of objective evidence of pain with motion in the right elbows , the Board finds that the 10 percent rating under Diagnostic Code 5206 is warranted.

The Board also finds that no other diagnostic code provides a basis for assignment of a higher rating for the service-connected right elbow disability.  In this regard, the service-connected right elbow disability is not manifested by ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.  As such, Diagnostic Codes 5205, and 5208 to 5212 are not applicable.  The disability is not shown to involve any other factor that would warrant consideration of any other provision of VA's rating schedule. 

The Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the right elbow disability and the claim for an increased rating is denied.

Increased Rating the Right Wrist Disability

In July 2015, the Veteran filed a claim seeking a rating in excess of 10 percent for his service connected right wrist tendinitis (dominant).  A 10 percent rating is currently assigned to the right wrist tendinitis under Diagnostic Codes 5024 and 5215.  The 10 percent rating was assigned based upon the findings of painful or limited, noncompensable motion of the right wrist.  See 38 C.F.R. §§ 4.59, 4.71a.  See also Burton; supra; Mitchell; supra.   

The record reflects that the Veteran is right-handed.  As such, the service-connected right wrist disability affects his major or dominant extremity.  See 38 C.F.R. § 4.69.

The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected right wrist disability.  

The Veteran underwent a VA examination in September 2015.  He reported having a numb feeling in his right wrist and fingers; he states the feeling comes and goes.  He related having right wrist symptoms to lifting and repetitive motion to his right wrist and he had more of a problem with numbness rather than pain.  He stated that he used pain medication for his recent right shoulder surgery.  On examination, range of motion of the right wrist was normal.  No pain was noted on exam.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue or of crepitus.  The Veteran was able to perform repetitive use testing and there was no additional loss of motion or function.  Right wrist muscle strength was 5/5 on flexion and extension.  There was no reduction in muscle strength or muscle atrophy.  There is no right wrist ankylosis.  
 
Upon review of the relevant evidence, the Board finds that the Veteran is currently in receipt of the maximum schedular rating under Diagnostic Code 5215.  To warrant a higher rating for the right wrist, ankylosis of the wrist or comparable impairment must be demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2016).  As no ankylosis, or comparable disability, has been demonstrated or found on examination at any time during the appeal period, the Board finds that the Veteran's right wrist disability does not warrant a disability rating in excess of 10 percent. 

In so finding, the Board acknowledges the Veteran's reports of pain and flare ups but finds that the effects of pain are already contemplated by the 10 percent ratings assigned for the wrist.  There is no basis for the assignment of a disability rating in excess of 10 percent on the basis of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The VA examination report indicates that the range of motion of the right wrist was normal.  Muscle strength was normal and there was no atrophy. The Board finds that any functional loss is contemplated in the 10 percent rating.  The Board has considered the Veteran's contentions, but does not find that the evidence shows disability tantamount to ankylosis in light of the clinical findings.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Veteran asserts that he experiences numbness in the fingers due to the service-connected right wrist disability.  Although the Veteran is competent to report observable symptoms such as numbness or pain, he is not competent as a lay person to attribute this lay-observable symptom to a particular diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  There is no medical evidence or  other competent evidence that attributes the numbness symptom to the service-connected right wrist tendinitis. 

The Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the right wrist disability and the claim for an increased rating is denied.

Extraschedular Consideration

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321  for the increased disability claims, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

3.  Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis: Service connection for asthma

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of asthma or any residuals thereof, and therefore, service connection is not warranted.  

Service treatment records show that upon enlistment examination in February 1985, asthma was not diagnosed.  The Veteran denied asthma or shortness of breath.  The examiner noted that the Veteran had a history of reactive airway disease but he had no episodes in the last 5 years and he did not require hospitalization.  The examiner noted that this was not considered disabling.  It was also noted that the Veteran had a history of chest tightness not related to exertion.  He had no episodes last 8 months and the examiner noted that this was not considered disabling.  Physical exam of the lungs and chest was normal.  Chest x-ray was negative.  Asthma was not diagnosed. 

The Board finds that, although the Veteran reported a history of asthma as a child, pre-existing asthma was not detected or noted on the entrance examination report.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304 (b)(1) (2014); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.

The service treatment records show that the Veteran continued to report a history of asthma as a child.  A February 2002 service treatment record indicates that the Veteran had an asthma exacerbation and the assessment was upper respiratory infection and pharyngitis.  Three days later, pneumonia was diagnosed.  

The weight of the competent and credible evidence shows that the Veteran did not have an episode of asthma in active service.  Separation examination report dated in March 2005 indicates that the Veteran had asthma in childhood and in 2002, he was thought to have had an episode of pneumonitis with wheezing.  He was given an inhaler with no relief.  The examiner noted that the Veteran did not have true episodes of asthma, but he did have some nocturnal wheezing.  Pulmonary function tests have been done in the past which showed no particular abnormality to warrant a diagnosis of reactive airway disease.  Examination revealed that the lungs were clear but forced expiration produced evidence of bilateral expiratory wheezing of a mild degree.  The diagnosis was reactive airways disease to be excluded by methacholine challenge.  In a written addendum, the examiner noted that PFT's disclosed normal findings.  The Veteran separated from active service in June 2005.  

The weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of asthma or reactive airway disease.  The Veteran was afforded a VA respiratory examination in February 2013.  The VA examination report indicates that the Veteran claimed that he was diagnosed with reactive airways disease a couple of time during active duty, he was treated with an inhaler, and PFT's showed asthma.  The Veteran reported that he currently had occasional problems catching his breath and wheezing.  

After a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, the VA examiner concluded that there was no objective evidence of asthma per the February 2013 PFT's.  The VA examiner noted that the March 2005 separation examination states that PFT's in the past show no particular abnormality to warrant a diagnosis of restrictive airway disease and PFT's in March 2005 disclosed normal findings.   

The Board finds the VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board has considered the evidence of record.  In essence, there is no medical evidence or other competent evidence that the Veteran currently has a diagnosis of asthma.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran himself has made general assertion that he has asthma.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain or difficulty breathing.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the diagnosis of asthma falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training and testing for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The record does not establish that the Veteran had medical training.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiner.  There is no competent evidence to establish a current diagnosis of asthma.   

Accordingly, absent a diagnosis of asthma, the Board finds that the probative evidence is against the Veteran's claim for service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for asthma and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis: Service connection for pneumonia

The Veteran contends that he had pneumonia in active service and service and service connection is warranted.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of pneumonia or any residuals thereof, and therefore, service connection is not warranted.  

Service treatment records show a diagnosis of pneumonia by chest x-ray examination in February 2002 and subsequent treatment for the pneumonia.  The evidence shows that the pneumonia resolved.  Separation examination dated in march 2005 indicates that chest x-ray examination was normal.  Physical examination of the chest and lungs showed mild expiratory wheezing.  A diagnosis of pneumonia was not made.  The Veteran separated from active service in June 2005.  

The post service medical records do not show a diagnosis of pneumonia.  The Veteran was afforded a VA respiratory examination in February 2013.  After a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, the VA examiner concluded that the pneumonia diagnosed in active duty had resolved.  It was noted that the Veteran reported currently having occasional problems catching his breath and wheezing.  After examination including physical examination, pulmonary function testing, and x-ray examination, the VA examiner concluded that there was no objective evidence of pneumonia.  

The Board finds the VA medical opinion to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board has considered the evidence of record.  In essence, there is no medical evidence or other competent evidence that the Veteran currently has a diagnosis of pneumonia.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran himself has made general assertions that he has pneumonia.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain or difficulty breathing.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the diagnosis of pneumonia falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training and testing for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The record does not establish that the veteran had medical training.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiner.  There is no competent evidence to establish a current diagnosis of pneumonia.  

Accordingly, absent a diagnosis of pneumonia, the Board finds that the probative evidence is against the Veteran's claim for service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for pneumonia and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis: Service Connection for sinusitis

The Board finds that the evidence is in equipoise on the question of whether the Veteran has recurrent sinusitis that first manifested in active service.  Service treatment records show that upon enlistment examination in February 1985, examination of the nose and sinuses was normal.  The Veteran denied having sinusitis.  Service treatment records show that the Veteran sought treatment for sinusitis in active service and was treated with antibiotics in August 1991, July 1994, September 1994, and August 2003.  Service treatment records documents symptoms and findings of sinus congestion, nasal congestion and sinus pressure in active service in November 1985, December 1995, and January 2003.  

Service separation examination dated in March 2005 indicates that the Veteran had episodes rhinosinusitis in the winter months since 1992 and he had one episode a year and was treated with antibiotics.  Physical examination and x-ray examination of the sinuses was normal.  The examiner stated that there were not enough symptoms on exam to warrant a diagnosis of chronic sinusitis.  The Veteran separated from active service in June 2005.  

The Board finds that there is competent and credible evidence that sinusitis has been recurrent since service separation, and the Veteran currently has recurrent episodes of sinusitis.  Post service Tricare records indicate that the Veteran received treatment for acute maxillary sinusitis in February 2009, December 2009, February 2010, February 2013 and June 2013.  

There is competent and credible evidence that weighs against the claim.  The February 2013 VA respiratory examination report indicates that the VA examiner found no objective evidence of sinusitis.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's recurrent sinusitis that first manifested in service, has been recurrent since service, and still exists.  There is competent and credible evidence that weighs in favor of the claim.  There is competent and credible evidence that the Veteran recurrent sinusitis in active service and had one episode a year requiring treatment of antibiotics.  There is competent and credible evidence that the Veteran has had recurrent sinusitis since service separation.  In resolving all reasonable doubt in the Veteran's favor, service connection for sinusitis is warranted.  The claim is granted. 

Analysis: Service Connection for sleep apnea

The Veteran contends that he has sleep apnea that first manifested in active service.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current sleep apnea first manifested many years after separation from active service and is not related to injury or event in active service.  

Service treatment records show various respiratory symptoms such as wheezing, coughing, and difficulty breathing.  See the service treatment records and examination reports dated in November 1985, March 1987, September 1994, May 1995, February 2002, April 2002, January 2003, July 2004, February 2005, and April 2005.  The service treatment records do not show a diagnosis of sleep apnea.  The Veteran separated from active service in June 2005.    

The first evidence of a diagnosis of sleep apnea is in 2009, almost four years after service separation.  See the December 2009 sleep study report.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is no competent medical evidence of record indicating that the current sleep apnea is related to injury or other event in active service.  The Veteran was afforded a VA respiratory examination in February 2013.  At the VA examination, the Veteran stated that he had a history of snoring and becoming sleepy during meetings.  He denied having a sleep study during active duty.  He stated that if he is not active, he becomes sleepy and he had a history of falling asleep at the wheel in active duty.  The VA examiner stated that the Veteran was seen on numerous occasions in service for respiratory conditions including wheezing, bronchospasm, asthma, bronchitis, and pneumonia.   The first evidence of treatment for shortness of breath was in May 1995.  Bronchitis treatment was in April 2005.  Ina July 2004 post deployment health assessment, the Veteran reported that he still felt tired after sleeping.  The VA examiner opined that it was less likely than not that the sleep apnea was incurred in or caused by drowsiness complaints that occurred in service and the sleep apnea was less likely than not due to pneumonia, asthma, or bronchitis in active service.  The VA examiner stated that without a sleep study, it cannot be known objectively for certain that an individual has sleep apnea.  The VA examiner stated that there are individuals who seem to have all the risks and symptoms but the sleep study is normal.  The VA examiner noted that the Veteran did not have a sleep study in service or within two years of discharge.  There is no competent medical evidence to establish that the sleep apnea is related to disease or injury or other event in active service.  

The Veteran himself has related his sleep apnea to active service.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  See Layno; supra; Kahana; supra.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiner.  There is no competent medical evidence to establish that the sleep apnea first manifested in active service or is related to active service.  

The Board also notes that the Veteran reported having sleep apnea symptoms in active service.  The February 2013 VA examination report shows that the VA examiner considered the Veteran's reported symptoms and the symptoms noted in the service treatment records and still concluded that it was less likely than not that the sleep apnea was incurred in active service.  

The Board finds the weight of the competent and credible evidence shows that the sleep apnea did not manifest in service, first manifested many years after active service and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea, and the claim for service connection is denied.


ORDER

A disability rating in excess of 10 percent for bicipital tendinitis/pronator teres syndrome of the right elbow is denied. 

A disability rating in excess of 10 percent for right wrist tendinitis is denied. 

Entitlement to service connection for asthma is denied.

Entitlement to service connection for pneumonia is denied.

Entitlement to service connection for sinusitis is granted.  

Entitlement to service connection for sleep apnea is denied.



REMAND

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the right shoulder disability.  There is evidence that the right shoulder pain began in active service.  The Veteran separated from active service in June 2005.  A May 2006 Tricare treatment record indicates that the Veteran reported having right upper extremity/shoulder pain.  The assessment was possible right shoulder impingement syndrome with referred pain.  A February 2015 Tricare treatment record indicates that the Veteran reported having right shoulder pain for ten years.  The assessment was right shoulder impingement, right shoulder biceps strain, and osteoarthritis in the right acromioclavicular joint.  In March 2015 the Veteran underwent right shoulder surgery and the operations performed were biceps tenotomy, distal clavicle excision, and subacromial decompression.  

In light of this evidence, the Board finds that an examination is necessary to determine if the Veteran has a current right shoulder disability that first manifested in or is related to active service or a service-connected disability.  

The record shows that service connection is in effect for bicipital tendinitis/pronator teres syndrome of the right elbow and right wrist tendinitis.  A medical opinion as to whether the claimed right shoulder disability is caused or aggravated by the service-connected right elbow and right wrist disabilities is needed.  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

Additionally, Tricare treatment records dated from August 2015 to present should be obtained.

The Board finds that there is an inferred claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  See the April 2016 notice of disagreement.  The claim for TDIU is inextricably intertwined with the pending claim for service connection for a right shoulder disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Adjudication of the Veteran's TDIU claim is deferred until the service connection claim has been decided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent Tricare treatment records showing treatment for the right shoulder disability dated from August 2015 to present.

2.  Afford the Veteran a VA examination to determine the nature and etiology of any current right shoulder disability.   

For each diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the right shoulder disability was incurred in or is related to injury or disease or other event in active service.  Attention is invited to the Veteran's lay statements that he had symptoms of shoulder pain in active service. 

The examiner is requested to render an opinion as to whether it at least as likely as not (50 percent or greater) that any current right shoulder disability was caused by or aggravated by the service-connected bicipital tendinitis/pronator teres syndrome of the right elbow and right wrist tendinitis?  "Aggravated" means that the disability was permanently worsened beyond the natural progression of the disease by the service-connected disability.

The examiner should provide a complete rationale for each opinion rendered.

3.  After completing all indicated development, readjudicate all issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the appellant and representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


